DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5 are pending. 

Quayle Action

2.	This application is in condition for allowance except for the following formal matters: In the Claim Objections section of this action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections

4.	Claims 1-5 are objected to because of the following informalities:  
a.	Claim 1 line 3, claim 1 line 18, claim 3 line 5, claim 3 line 14, claim 5 line 3, claim 5 line 5, claim 5 line 13, claim 5 line 15,  recites “the coverage radius” which should a read “a coverage radius”.
b.	Claim 1 line 4 and claim 1 line 5 recites “the road” which should read “two-way multi-lane road”. 
c.	Claim 1 line 18 recites “the coverage” which should read “the coverage radius”.
d.	Claim 2 recites the pronoun “its” which for clarity should be replaced with the term represented. 
e.	Claim 2 recites the allocation matrix A where: 

    PNG
    media_image1.png
    115
    238
    media_image1.png
    Greyscale

However, for clarity claim 2 should recite what am,n represents similar to specification paragraph [0060] (e.g. am,n = 1 otherwise am,n = 0). 
	f. 	Claim 2 line 18 recites “the same CUE” which should read “a same CUE”.  
g.	Claim 5 line 6 recites “S42 if it is obtained…” which should read “S42 if it is calculated…” since S41 in claim 5 recites “calculating” rather than “obtaining”.
Appropriate correction is required.
Claim 3 is dependent on claim 1 and objected to for similar reasons since the limitations of the independent claim 1 are included in claim 3.  

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-5 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1, 
S2. constructing a resource allocation model with constraints that 
    PNG
    media_image2.png
    46
    45
    media_image2.png
    Greyscale
 is less than a specified SINR threshold 
    PNG
    media_image3.png
    50
    41
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    42
    32
    media_image4.png
    Greyscale
 is less than a maximum outage probability threshold po and an optimization objective of maximizing a number of the VUEs that can successfully communicate in coverage of the base station; 
S3. deriving and simplifying the constraints in the resource allocation model by using a series theorem to reduce a complexity of solving the resource allocation model; and 
S4. heuristically solving the simplified resource allocation model, determining a transmit power of those of the VUEs in the coverage of the base station, and obtaining a resource allocation method…in combination with other limitations recited as specified in claim 1.



The first closest prior art of record KHORYAEV et al, US 2018/0242190 hereafter KHORYAEV. KHORYAEV FIG. 1, [0021]-[0025] discloses a plurality of vehicles 140, a plurality of user terminals 134  and a base station 124 and [0093] discloses congestion indicators combined with the location/velocity information is used by the application or the network to control congestion environment on spectrum resources allocated and used for V2X services in given geographical region. KHORYAEV does not explicitly disclose S2. constructing a resource allocation model with constraints that 
    PNG
    media_image2.png
    46
    45
    media_image2.png
    Greyscale
 is less than a specified SINR threshold 
    PNG
    media_image3.png
    50
    41
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    42
    32
    media_image4.png
    Greyscale
 is less than a maximum outage probability threshold po and an optimization objective of maximizing a number of the VUEs that can successfully communicate in coverage of the base station; 
S3. deriving and simplifying the constraints in the resource allocation model by using a series theorem to reduce a complexity of solving the resource allocation model; and 
S4. heuristically solving the simplified resource allocation model, determining a transmit power of those of the VUEs in the coverage of the base station, and obtaining a resource allocation method (as recited in claim 1). 

The second closest prior art of record Altintas et al, US 2019/0327619 hereafter Altintas. Altintas [0005] discloses a network optimizer analyzes one or more instances of report data that are received from various vehicles and determines, for each of the geographic regions at different times: (1) the amount of traffic generated by non-vehicle wireless devices such as an external channel load and (2) the amount of network traffic generated by controllable vehicles such as resource demand. The network optimizer analyzes the external channel load and the resource demand, as well as the other data included in the database, to generate a set of candidate radio configurations for each geographic region. Altintas does not explicitly disclose S2. constructing a resource allocation model with constraints that 
    PNG
    media_image2.png
    46
    45
    media_image2.png
    Greyscale
 is less than a specified SINR threshold 
    PNG
    media_image3.png
    50
    41
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    42
    32
    media_image4.png
    Greyscale
 is less than a maximum outage probability threshold po and an optimization objective of maximizing a number of the VUEs that can successfully communicate in coverage of the base station; 
S3. deriving and simplifying the constraints in the resource allocation model by using a series theorem to reduce a complexity of solving the resource allocation model; and 
S4. heuristically solving the simplified resource allocation model, determining a transmit power of those of the VUEs in the coverage of the base station, and obtaining a resource allocation method (as recited in claim 1). 

The third closest prior art of record DORRANCE et al, US 2020/0245115 hereafter DORRANCE. DORRANCE FIG. 3, [0069] discloses vehicles on a two-way multi-lane road and a base station unit on the road side and [0109] optimize the 
    PNG
    media_image2.png
    46
    45
    media_image2.png
    Greyscale
 is less than a specified SINR threshold 
    PNG
    media_image3.png
    50
    41
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    42
    32
    media_image4.png
    Greyscale
 is less than a maximum outage probability threshold po and an optimization objective of maximizing a number of the VUEs that can successfully communicate in coverage of the base station; 
S3. deriving and simplifying the constraints in the resource allocation model by using a series theorem to reduce a complexity of solving the resource allocation model; and 
S4. heuristically solving the simplified resource allocation model, determining a transmit power of those of the VUEs in the coverage of the base station, and obtaining a resource allocation method (as recited in claim 1). 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al, US 2020/0221423 [0145], [0187] discloses allocating resources for a V2X UE for transmission and/or reception based on beams according to the present disclosure and allocating a resource pool, a sensing method, a method for transmitting/receiving V2X signals based on beams, and a congestion control.

7.	This application is in condition for allowance except for the following formal matters: In the Claim Objections section of this action. 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469